MEMORANDUM**
Javier Q. Barajas-Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his *864motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s ruling on a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Barajas-Martinez’s motion to reopen because the record indicates that his former counsel of record received proper notice of Barajas-Martinez’s hearing held on February 23, 2003. See 8 C.F.R. § 1003.26(c)(2); Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam) (holding that notice to the attorney of record constitutes notice to the petitioner). Further, Barajas-Martinez has not established that the IJ “likely would have granted [him] the relief [he] sought.” Chete Juarez v. Ashcroft, 376 F.3d 944, 948 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.